Case 1:19-cv-01243-MKB-VMS Document 13 Filed 05/28/19 Page 1 of 1 PageID #: 54




                                           May 28, 2019
CHIEH TUNG                                                                      EMAIL CTUNG@FENWICK.COM
                                                                                Direct Dial +1 650-335-7248




Honorable Margo K. Brodie
Honorable Vera M. Scanlon
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

             Re:   Fischler v. Everlane, Inc., No. 1:19-cv-01243-MKB-VMS – Notice of Settlement

Dear Judge Brodie and Judge Scanlon:

        Fenwick & West LLP is counsel for Defendant Everlane, Inc. (“Everlane”) in the above
action. With consent of Plaintiff’s counsel, we write to notify the Court that the parties have
reached a settlement, finalized in an executed settlement agreement. A stipulation of dismissal is
expected to follow within the next 30 days. Accordingly, the parties respectfully ask that the
Court vacate the case management conference currently scheduled for June 19, 2019.



                                              Sincerely,

                                              FENWICK & WEST LLP


                                              /s/ Chieh Tung
                                              Chieh Tung (Calif. State Bar # 318963)
                                              (admitted pro hac vice)
                                              Attorney for Everlane, Inc.
